DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Admin, The 5 Stages of the Wine Making Process, https://altovineyards.net/5-stages-wine-making-process/, Aug 29, 2014 (ADMIN)  in view of  Alfono Cerola, You say Ripasso and I say Ripassa, Three versions, On the Wine Trail in Italy, https://acevola.blogspot.com/2006/05/you-say-ripasso-and-i-say-ripassa.html, Sunday May 21, 2006 (CEROLA) and United States Patent No. 3,900,571 (JOHNSON) . 
ADMIN teaches a winemaking method comprising -E1- a step of harvesting the grapes (see page 2, third paragraph);  -E2- a step of stripping in the form of harvesting grapes from the grape plants and readying the grape clusters for pressing   (i.e.,  paragraphs bridging pages 3-4),  -E3- a step of pressing (see page 2, third paragraph); and -E4- A step of separating the must and the pomace.  As to -E4-, ADMIN teaches that up until crushing and pressing the steps for making white wine and red wine are essentially the same. However, if a winemaker is to make white wine, he or she will quickly press the must after crushing in order to separate the juice from the skins, seeds, and solids. By doing so unwanted color (which comes from the skin of the grape, not the juice) and tannins cannot leach into the white wine. Essentially, white wine is allowed very little skin contact, while red wine is left in contact with its skins to garner color, flavor, and additional tannins during fermentation, which of course is the next step (pg. 4, last paragraph). ADMIN does teach that up until crushing and pressing the steps for making white wine and red wine are essentially the same. However, if a winemaker is to make white wine, he or she will quickly press the must after crushing in order to separate the juice from the skins, seeds, and solids. By doing so unwanted color (which comes from the skin of the grape, not the juice) and tannins cannot leach into the white wine. Thus, for at least white wines the crushing and separation does serve as a clarifying step. (see page 6, penultimate paragraph). 
ADMIN does not teach -E5- a step of setting aside the pomace in a first container (C4),  -E7- a step of recombining the pomace and the clarified must in a single container or –E8- a step of fermenting after steps –E1- to –E7-.  
CEROLA teaches that when making certain types of wines one can recombine with grape pomace with must to obtain more flavor (page 2, first paragraph).  Thus, the pomace is recombined with the must. In 1) Traditional on page 1, it is also taught that must and pomace can undergo a fermentation.  CEROLA teaches -E8- A step of fermenting is taught. 
Thus, it would have been obvious to one skilled in the art to recombine the pomace and clarified must to obtain more flavor. 
	Neither ADMIN nor CEROLA disclose or suggest storing wine products in an inert atmosphere. 
	JOHNSON teaches that the grapes, must and wine are protected by an inert, non-oxidizing gas in the entire wine-making process.  This helps avoid browning of wine color, loss of aroma and flavor, spoilage (col. 2, lines 30-38 and lines 53-58). 
Thus, it would have been obvious to store the pomace in inert conditions to prevent wine color, loss of aroma and flavor, spoilage. 



Claim 3 recites that the first and second containers (C1, G2) are tanks.
ADMIN teaches that the wine is made in tanks (see page 6, penultimate paragraph).  Thus, it would have been obvious to one skilled in the art that the first and second containers (C1, C2) are tanks. 


Claim 4 recites that the container for step E7 can be the first or second tank (C1, C2) or a third tank different from the first two.
	Claim 5 recites that in step E5 the pomace is an inerted in a first tank (C1) and wherein step E7 is done by adding the must into the first tank (C1).
As to claims 4-5, ADMIN teaches that the wine is made in tanks (see page 6, penultimate paragraph.  Thus, it would have been obvious to one skilled in the art that the first and second containers (C1, C2) are tanks).  ADMIN also teaches -E6- a step of clarifying the must into a second container (see page 6, penultimate paragraph).  In that ADMIN teaches that the must is separated, it would have been obvious that at least two separate tanks are used. CEROLA teaches that when making certain types of wines one can recombine with grape pomace with must to obtain more flavor (page 2, first paragraph).  Thus, the pomace is recombined with the must. In that the two are in separate containers, it would have been obvious to add one to another or use an entirely separate tank.    
Thus, it would have been obvious to one skilled in the art to recombine the pomace and clarified must to obtain more flavor. 
ADMIN and CEROLA do not teach the use of an inert atmosphere.  
JOHNSON teaches that the grapes, must and wine are protected by an inert, non-oxidizing gas in the entire wine-making process.  This helps avoid browning of wine color, loss of aroma and flavor, spoilage (col. 2, lines 30-38 and lines 53-58). 
Thus, it would have been obvious to store the pomace in inert conditions to prevent wine color, loss of aroma and flavor, spoilage. 

Claim 6 recites that the tanks are each provided with a tight closing cover. 
Claim 7 recites that the pomace and the must are respectively put in the first and second tanks (C1, C2) directly after separation thereof and the air in the tanks is replaced by an inert gas.
As to claims 6-7, ADMIN teaches that the wine is made in tanks (see page 6, penultimate paragraph).  Moreover, as noted above, JOHNSON teaches that the grapes, must and wine are protected by an inert, non-oxidizing gas in the entire wine-making process.  This helps avoid browning of wine color, loss of aroma and flavor, spoilage (col. 2, lines 30-38 and lines 53-58). 
Thus, it would have been obvious to use a tank with a tight cover to provide an inert atmosphere.  

Claim 10 recites comprising a step of assembling various grape varieties between step E7 and E8.
CEROLA teaches that when making certain types of wines one can recombine with grape pomace with must to obtain more flavor (page 2, first paragraph).  In 1) Traditional on page 1, it is also taught that must and pomace can undergo a fermentation.  This includes a blend of 70% Corvina, 20% Rondinella, 5% Sangiovese and 5% Molinara. In the first paragraph, it is explained that this process and these blends increase the amount of flavor. 
It would have been obvious to one skilled in the art to recombine the pomace and clarified must to obtain more flavor. Thus, it would have been obvious to one skilled in the art to blend grape varieties and use the ripasso method to improve the flavor of the wine, as desired. 



Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADMIN, CEROLA and JOHNSON as applied to claims 1, 3-7 and 10 above, and further in view of ANON, Your Fermentation Destination, Beverage People News, 2013 (ANON).
Claim 2 recites a step of sulfiting and sowing of clarification enzymes during steps El and/or E2.
The references are above are silent as to sulfiting and clarifying enzymes. 
ANON teaches that one can add enough sulfite to give a sulfur dioxide (SO2 ) level between 50 and 130 parts per million (ppm). The amount needed will depend on the condition of the grapes, with moldy grapes getting the most concentrated dose. Extremely clean grapes may be fermented with little or no SO2 (If using Lallzyme EX® enzyme, wait 15 or 20 minutes after sulfiting, then add enzyme). (See pages 6 and 7).
It would have been obvious to one skilled in to add the sulfite and enzymes of ANON in the first or second steps to clarify the must and prevent microbial contamination so that the must can be further processed into wine free of spoilage. 

Claim 11 recites that further comprising an additional step E9 of maturing on the lees.
The references are above are silent as to maturing the lees.  
ANON teaches that leaving wine in contact with dead yeast cells might not sound too appealing on paper, but lees ageing can be used to enhance certain aromas or bring more body and texture to wines (Anon, pg.  7, step 10).  
Thus, it would have been obvious to mature the lees with the references above to bring more body and texture to the wine. 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADMIN, CEROLA and JOHNSON as applied to claims  claims 1, 3-7 and 10    above, and further in view of United States Patent No. 4,984, 711 (ELLIS).
Claim 8 recites that the step of setting aside the pomace is done under an atmosphere inerted using a mixture of 80% argon and 20% carbon dioxide. 
The above references are silent as to the mixture being 80% argon and 20% carbon dioxide.
ELLIS teaches that the gas mixture can vary based on the design. A mixture of 90% argon gas and 10% carbon dioxide gas is used for red wines, and a mixture of 80% argon gas and 20% carbon dioxide gas is used for white wines. Argon is used because it is inert, easy to use, readily available and because it will not affect taste or smell (col. 4, lines 55-68).  This helps the preserve the wine (col. 1, lines 60-68). 
Thus, it would have been obvious to one skilled in the art to include the gas mixture of ELLIS to help preserve the wine.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ADMIN, CEROLA and JOHNSON as applied to claims 1, 3-7 and 10 above, and further in view of MoreWine, Settling Solids Prior to Fermentation, May 9, 2012, MoreWine accessed at https://morewinemaking.com/articles/settling_solids_prior_to_ferment (MOREWINE). 
Claim 9 recites that the steps E3 to E6 are done at a temperature included between 0 and 10°C.
The references above do not teach the claimed temperature.
MOREWINE teaches that if the grape juice will be exposed longer than 4 hours before being inoculated/fermented, (starting from when the juice is first exposed to the air) the temperature of the must should be kept at ≤ 50-55 F (closer to 50 F (i.e., 10oC) is better than 55 F) to delay microbial growth and slow oxidative reactions. Besides the danger of undesirable flavors and aromas being created in the wine by unwanted yeast and bacteria, the bubbling action of an active fermentation will effectively keep the solids in suspension and they will never settle out. 
It would have been obvious to one skilled in the art to use a temperature of approximately 10oC in the references above to prevent microbial growth. 

Relevant Art Not Relied Upon
LOPEZ et al, Industrial Wine Making: Comparison of Must Clarification Treatments J. Agric. Food Chem. 1998, 46, 1523−1528

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.
The applicant argues that ADMIN does not disclose the E6 step. 
However, ADMIN does teach that up until crushing and pressing the steps for making white wine and red wine are essentially the same. However, if a winemaker is to make white wine, he or she will quickly press the must after crushing in order to separate the juice from the skins, seeds, and solids. By doing so unwanted color (which comes from the skin of the grape, not the juice) and tannins cannot leach into the white wine. Thus, for at least white wines the crushing and separation does serve as a clarifying step.  (see page 6, penultimate paragraph). 
The applicant argues that CEVOLA does not teach or combine pomace or setting aside the pomace in an inert environment.
However, the rejection is not an anticipation rejection. It is an obviousness rejection and the Examiner does not contend that CEVOLA teaches both and inert environment and recombining the pomace.  Rather, both CEVOLA and JOJNSON are taught.  CEVOLA teaches that when making certain types of wines one can recombine with grape pomace with must to obtain more flavor (page 2, first paragraph).  Thus, the pomace is recombined with the must. In 1) Traditional on page 1, it is also taught that must and pomace can undergo a fermentation.   Additionally, JOHNSON teaches that the grapes, must and wine are protected by an inert, non-oxidizing gas in the entire wine-making process.  This helps avoid browning of wine color, loss of aroma and flavor, spoilage (col. 2, lines 30-38 and lines 53-58). 
The applicant argues that JOHSON does not disclose e6, e7 or e8. 
However, these steps are taught by CEVOLA and ADMIN as discussed above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799